1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The applicant’s election without traverse of Group I, Claims 1-2, 8-11 and 16-22, in the response of 22 March, 2022 is acknowledged. Claims 3-7, 12-15 and 23-27 are withdrawn. Claims 1-2, 8-11 and 16-22 are examined. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. Accordingly, the benefit of foreign priority under 35 U.S.C. 119(a)-(d) is obtained.
Claim Objections
In regards to claim 1, the claim does not provide indentation where new items are provided. Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). See MPEP 6.08.01 (m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 8-11, 16, 18-19 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to claims 8, 11, 16, 19 and 21-22, the claims read “a rotor that is rotated by the stator and integrally rotates with the camera head” [claim 8 lines 2-3], “the lens barrel and the camera head integrally rotate” [claim 11 lines 1-2], a detachable mount that attaches or detaches the camera head” [claim 16 line 2], “driven in a no-load state” [claim 19 line 2], “driving of the first actuator is stopped and the second actuator controls a vertical orientation of capture by the camera head” [claim 21 lines 1-3], “driving of a first one of the first actuator and the second actuator is stopped, and a second one of the first actuator and the second actuator is driven in a no-load state” [claim 22, lines 1-4]. These could be interpreted as method steps in device claims, rendering the claims unexaminable. Alternatively, these could be interpreted as drafting errors wherein the limitations were meant to denote potential function of the components. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that the latter interpretation is correct.
	In regards to claim 9, the claim reads “the optical axis of the camera head” [line 3]. There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed this is a newly recited item. 
	In regards to claim 18, the claim reads “the first actuator and the second actuator include a ring-shaped ultrasonic motor” [lines 1-3]. Here, it is unclear if there is one ultrasonic motor shared among the actuators, or if both actuators each comprise a respective ultrasonic motor. Therefore, the claim is unclear. For the purposes of prosecution, the latter interpretation is held to be correct. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Hiraguchi et al. (JP2017093818A). 
In regards to claim 1, Hiraguchi et al. (JP2017093818A) discloses a medical holding apparatus [Fig.1 excluding items 20, 22, 24 and 26, and sub-parts thereof] comprising: 
a first actuator [14, Fig.3, para.19] configured to cause a medical optical tool [22, Fig.3] that guides light from a body cavity of a subject to a camera head during a surgical operation, to rotate about an optical axis of the medical optical tool [para.19; note the medical operation tool is not positively claimed here]; and 
a rotation mechanism [28, Figs.1, 3, para.20, 36] configured to support the camera head that acquires an image of the body cavity of the subject via the medical optical tool, the camera head being rotatable about the optical axis of the medical optical tool independently from the medical optical tool [para.20, 36; note the camera head is not positively claimed here.].
Claims 1-2, 16-17 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kudo et al. (USPN 5,836,869). 
In regards to claim 1, Kudo discloses a medical holding apparatus [415, Figs.33a-c] comprising: 
a first actuator [448, Fig.33a, col.38 ll.43-44] configured to cause a medical optical tool [445, Fig.33a, col.38 ll.33-34, 61-66, note that the medical optical tool is not positively recited] that guides light from a body cavity of a subject to a camera head [420, Fig.33a] during a surgical operation, to rotate about an optical axis of the medical optical tool [col.38 ll.43-44; note the medical operation tool is not positively claimed here]; and 
a rotation mechanism [421, Fig. 33a, col.38 ll., this is the portion just proximal to CCD 420, unlabeled in Fig.33a] configured to support the camera head that acquires an image of the body cavity of the subject via the medical optical tool, the camera head being rotatable about the optical axis of the medical optical tool independently from the medical optical tool [col.38 ll.53-58; note the camera head is not positively claimed here.].
In regards to claim 2, Kudo discloses the medical holding apparatus according to claim 1, comprising a second actuator [450, Fig.33a, col.38 ll.47-49, 53-57] configured to cause the camera head to rotate about the optical axis of the medical tool. 
In regards to claim 16, Kudo discloses the medical holding apparatus according to claim 2, comprising a detachable mount [a mid portion of 421, Fig.33a] that attaches or detaches the camera head to or from an interface device [a rear portion of 421, Fig.33a] configured to apply a driving force of the second actuator [any device may be assembled or disassembled].
In regards to claim 17, Kudo discloses the medical holding apparatus according to claim 2, comprising a frame [Fig.33a; 415 must necessarily comprise parts that support these actuators] configured to support the first actuator and the second actuator and to be mounted at a distal end of a medical supporting arm apparatus [a medical supporting arm could affix to the outside of 415 in Fig.33a]. 
In regards to claim 20, Kudo discloses the medical holding apparatus according to claim 2, wherein the first actuator rotates in conjunction with the second actuator [col.38 ll.61-col.39 ll.5]. 
In regards to claim 21, Kudo discloses the medical holding apparatus according to claim 2, wherein driving of the first actuator is stopped [by definition, the driving of the first actuator may be stopped] and the second actuator controls a vertical orientation of capture by the camera head [col.38 ll.61-66].
Allowable Subject Matter
	Claims 8-11, 18-19 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, a holder comprising: 
a first driver configured to cause an image guide to rotate about its own optical axis, the image guide configured to guide light from a subject body cavity to a camera that acquires an image of the subject body cavity via the image guide, 
a rotation mechanism configured to support the camera such that it is rotatable about the optical axis independently from the image guide, 
a second driver configured to cause the camera head to rotate about the optical axis, wherein
(Claim 8) the second driver comprises a stator and a rotor, the stator fixed to a frame, and the rotor rotated by the stator to integrally rotate with the camera (claim 8)
(Claim 9) the first and second drivers have hollow shapes, the optical axes of the image guide and camera pass through the hollow shapes (Claim 9)
(Claim 18) the first and second drivers each comprise a ring-shaped ultrasonic motor (Claim 18)
(Claim 19) the first and second actuators are driven in a no-load state (Claim 19)
(Claim 22) the first or second actuators are driven in a no-load state (Claim 22)
Hiraguchi et al. (JP2017093818A) teaches the above devices, except for the particulars of each claim discussed above, and also not teaching a second driver configured to cause the camera head to rotate about the optical axis. 
Kudo et al. (USPN 5,836,869) teaches the above devices, except for the particulars of each claim discussed above. 
There is no reason or suggestion provided in the prior art to modify the above devices to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chatenever et al. (US PGPUB 2002/0161280)
Hoeg et al. (USPN 7,956,887)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795